J-S32026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

DEAN L. PROPER,

                        Appellant                  No. 1855 WDA 2014


             Appeal from the PCRA Order of October 23, 2014
              In the Court of Common Pleas of Mercer County
            Criminal Division at No(s): CP-43-CR-0000675-2013

BEFORE: SHOGAN, OLSON AND MUSMANNO, JJ.

JUDGMENT ORDER PER CURIAM:                           FILED JUNE 19, 2015

     Appellant, Dean L. Proper, appeals from the order entered on October

23, 2014 dismissing his petition filed pursuant to the Post-Conviction Relief

Act, 42 Pa.C.S.A. § 9541-9546. We dismiss the appeal.

     On May 19, 2015, we entered the following order:

     In order to be eligible for relief under the Post-Conviction Relief
     Act, a petitioner must be “[] currently serving a sentence of
     imprisonment, probation[,] or parole for the crime[.]”          42
     Pa.C.S.A. § 9543(a)(1)(i). On November 26, 2013, Appellant
     was sentenced to an aggregate term of 6 to 24 months’
     imprisonment with credit for time served back to May 14, 2013.
     Therefore, it appears that Appellant is no longer serving a
     sentence of imprisonment, probation, or parole for this
     conviction.

     AND NOW, this 19th day of May, 2015, IT IS HEREBY ORDERED
     that, within ten days of this order, Appellant shall show cause
     why this appeal should not be dismissed.

Order, 5/19/15.
J-S32026-15


     To date, no response has been filed. As such, Appellant has waived

any argument that he is still serving a term of imprisonment, probation, or

parole for this conviction. Accordingly, we dismiss this appeal as moot. See

Commonwealth v. Schmohl, 975 A.2d 1144, 1149 (Pa. Super. 2009)

(citation omitted) (if a petitioner finishes serving his sentence while an

appeal is pending, the case is moot).

     Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2015




                                    -2-